United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2066
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Nathan Daniel Newell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 15, 2018
                             Filed: February 12, 2019
                                  ____________

Before BENTON, BEAM, and ERICKSON, Circuit Judges.
                           ____________

ERICKSON, Circuit Judge.

      Nathan Newell pled guilty to possession and attempted possession of child
pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). Newell’s
advisory guidelines range was 87 to 108 months of imprisonment. The district court1

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
sentenced Newell to 87 months of imprisonment to be followed by a 5-year term of
supervised release. Newell’s period of supervision began on July 25, 2017. In this
appeal Newell challenges the district court’s findings relating to violations of two
special conditions of supervised release as well as the court’s imposition of certain
modified special conditions. We affirm.

      I.     Background

      In March of 2011, Newell pled guilty to attempted possession and possession
of child pornography after an investigator downloaded an image from Newell’s
account over the peer-to-peer file sharing client LimeWire. The district court found
that Newell had a total offense level of 29, was in criminal history Category I, and
that he had an advisory guideline range of 87-108 months. Among the upward
adjustment from the base offense level were increases for distribution of the child
pornography, use of a computer, and possession of material involving sadistic and
masochistic conduct. Newell was sentenced to 87 months of imprisonment to be
followed by a 5-year term of supervised release. Newell began his period of
supervised release on July 25, 2017.

       In April of 2018, Newell’s probation officer filed a petition to revoke Newell’s
supervised release. At the revocation hearing, the court found that Newell had
violated the following conditions of supervised release: Violation 1 alleged that
Newell failed to comply with his mental health and sex offender treatment by missing
a Sex Offender Treatment Program appointment on December 20, 2017; Violation
2 alleged that Newell had contact with a child under 18 on three separate occasions;
and Violation 3 alleged that Newell failed to truthfully answer questions from his
probation officer regarding his contacts with his uncle’s grandson.

      At the hearing, Newell’s probation officer testified that Newell described
contact with a child selling Girl Scout cookies inside a Walmart as “a little mistake.”

                                         -2-
The probation officer also testified that Newell was not forthright with the officer
about whether he had been around his uncle’s minor grandson at all or left alone with
him on two separate occasions. Newell later admitted these contacts before and after
undergoing a polygraph examination as part of his treatment plan.

       The district court imposed a six-month term of GPS monitoring and home
confinement. The district court also imposed several modified special conditions.
The two that are at issue on appeal are Special Conditions 2 and 5. Special Condition
2 requires Newell “to submit to periodic polygraph testing at the discretion of the
United States Probation Office as a means to ensure that the defendant is in
compliance with the requirements of the defendant’s supervision or treatment
program.” Special Condition 5 forbids Newell from “accessing an Internet connected
computer or other electronic storage device with [I]nternet capabilities without the
prior written approval of the United States Probation Office and based on a justified
reason.”

       Newell argues that the district court erred in finding two supervised release
violations and abused its discretion in imposing Special Conditions 2 and 5.

      II.    Discussion

       We review a district court’s modification of supervised release conditions for
an abuse of discretion. United States v. Heidebur, 417 F.3d 1002, 1004 (8th Cir.
2005) (citing United States v. Carlson, 406 F.3d 529, 531 (8th Cir. 2005)). “District
courts are normally afforded wide discretion in imposing terms of supervised
release.” Id. (quoting United States v. Kent, 209 F.3d 1073, 1075 (8th Cir. 2000)).
A district court’s subsidiary “findings of fact as to whether or not a violation
occurred” are reviewed for clear error. United States v. Petersen, 848 F.3d 1153,
1156 (8th Cir. 2017) (citing United States v. Boyd, 792 F.3d 916, 919 (8th Cir.
2015)).

                                         -3-
             A.     Violations of Supervised Release Conditions

       Newell argues that the district court erred in finding he committed two of the
alleged violations.2 First, while Newell admits that he missed a meeting that was part
of his sex-offender treatment plan, he argues that as a matter of law missing one
meeting is not a failure to participate in that treatment. The district court acted within
its wide discretion when it found that Newell’s failure to attend a treatment session
violated the special condition requiring him to comply with his treatment plan. A
plain interpretation of the supervised release condition forecloses Newell’s argument
that as a matter of law he was entitled to miss a portion of that program.

       Second, Newell argues that he did not breach the prohibition on contact with
minors when he met the child selling cookies in a Walmart because his discussion
was “incidental contact” in a commercial setting. We have previously upheld
conditions that generally restricted contact with minors but permitted “incidental
contact while making purchases at a retail establishment.” United States v.
Muhlenbruch, 682 F.3d 1096, 1104 (8th Cir. 2012). We agree with the district court
that permissible “incidental contact while making purchases” refers to circumstances
such as “where you go into the Hy-Vee store because you need to buy your goods to
sustain your livelihood and it happens to be a checkout clerk who is under the age of
18.” The district court did not abuse its discretion in finding that Newell’s discussion
with a minor non-employee inside of a store was intentional, rather than incidental,
contact.




      2
       Newell does not appeal the district court’s findings that he committed four
other violations of his conditions of supervised release, including violations relating
to time spent with his uncle’s grandson and whether he was truthful with his
probation officer.

                                           -4-
             B.     Modifications of Special Conditions of Supervised Release

        “[A] district court may order a condition of supervised release beyond those
listed in § 3583, provided that such a condition is reasonably related to the sentencing
factors set forth in 18 U.S.C. § 3553(a), involves no greater deprivation of liberty than
is reasonably necessary for the purposes set forth in § 3553(a), and is consistent with
any pertinent policy statements issued by the Sentencing Commission.” United States
v. Mark, 425 F.3d 505, 507 (8th Cir. 2005) (discussing 18 U.S.C. § 3583(d)). To
impose a special condition a district court “must make an individualized inquiry into
the facts and circumstances underlying a case and make sufficient findings on the
record so as ‘to ensure that the special condition satisfies the statutory requirements.’”
 United States v. Wiedower, 634 F.3d 490, 493 (8th Cir. 2011) (quoting United States
v. Curry, 627 F.3d 312, 315 (8th Cir. 2010)). On appeal, however, “reversal is not
required [due to] a lack of individualized findings if the basis for the imposed
condition can be discerned from the record.” United States v. Thompson, 653 F.3d
688, 694 (8th Cir. 2011).

       Newell seeks to vacate Special Conditions 2 and 5 of the modified special
conditions of supervised release. Special Condition 2 requires periodic polygraph
testing at the direction of Newell’s supervising probation officer and Special
Condition 5 prohibits Newell from accessing the Internet without the prior written
approval of his supervising probation officer. We find the bases for both conditions
are easily discernable from the record.

      Newell has demonstrated a pattern of untruthfulness with his probation officer.
Newell admitted to some of the violations at issue in this case just before he was
scheduled to undergo a polygraph examination related to his sex offender treatment
program, suggesting that polygraph testing causes Newell to be more candid than
usual. Newell’s pattern of dishonesty regarding his contacts with minor children
combined with Newell’s previous admissions when scheduled to undergo polygraph

                                           -5-
testing are facts within the record that sufficiently satisfy the statutory requirements
for imposition of Special Condition 2. Under these circumstances, the district court
did not abuse its discretion. See Wiedower, 634 F.3d at 494 (explaining that a
demonstrated lack of candor supports the imposition of a polygraph requirement).

      With regard to restricting access to Internet-connected devices, we consider
relevant “whether the defendant did more than merely possess child pornography and
whether the restriction is a total ban.” United States v. Notman, 831 F.3d 1084, 1089
(8th Cir. 2016) (citing United States v. Ristine, 335 F.3d 692, 696 (8th Cir. 2003)).
When analyzing the first factor a court may consider the sadistic or masochistic
nature of the depictions in question. Id. Both factors support the district court’s
modified condition. The district court found that Newell used a computer, that the
images were shared on LimeWire, and that the images were of a sadistic and
masochistic nature. The modified condition permits Newell to access the Internet, but
only with the prior approval of his probation officer. We conclude Special Condition
5 does not involve a greater deprivation of liberty than is reasonably necessary to
advance deterrence and protect the public. Cf. United States v. Lacy, 877 F.3d 790,
794 (8th Cir. 2017) (citing United States v. Durham, 618 F.3d 921, 944 (8th Cir.
2010)).

      III.   Conclusion

      We affirm the district court’s conclusion that Newell violated his conditions
of supervised release and the court’s modification of Newell’s conditions of
supervised release.
                      ______________________________




                                          -6-